DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 12/28/2020. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 101
Regarding claims 11, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A system for time-resolved spectroscopy comprising: a monochromatic light source, the monochromatic light source: providing first light, second light, and third light; a detector, the detector: receiving first scattered light from a material responsive to the providing the first light; receiving second scattered light from the material responsive to the providing the second light; and receiving third scattered light from the material responsive to the providing the third light; a circuit, the circuit: signaling the detector, after a delay commencing after the providing the first light, to provide a first spectrum of the received first scattered light, the delay being a predetermined amount of time beginning when the monochromatic light source emits light, the delay being selected based on characteristics of the material; signaling the detector, after a delay commencing after the providing the second light, to provide a second spectrum of the received second scattered light; and signaling the detector, after a delay commencing after the providing the third light, to provide a third spectrum of the received third scattered light; and a processor, the processor: recovering a spectrum of the material using the first spectrum, the second spectrum, and the third spectrum; and identifying at least one molecule of the material using the recovered spectrum and a database of identified spectra.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The steps of providing a first and second light after a delay and receiving a first and second scattered light from a material responsive to the providing the first light and second light are insignificant extra-solution activity (mere data gathering). 
The step of recovering a spectrum of the material using the first spectrum and the second spectrum is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of identifying at least one molecule of the material using the recovered spectrum and a database of identified spectra is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and circuitry for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic spectrometer sensor (the light emitter and detector) for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a processor and circuitry and generic spectrometer sensor (the light emitter and detector) for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic spectrometer sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claim 12-19 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 
Similarly claim 1 (a parallel method claim) and claim 20 (a parallel means plus function claim) are rejected for substantially the same reasons as claim 11.
Further dependent claim 2-10 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for providing first light using an excitation source” and “means for providing second light using the excitation source” is interpreted as single excitation light source 120 in paragraphs [0026]-[0028] and as shown in Figure 1 from US 20210116303 A1, the PG Pub of the Instant Application.
“means for receiving first scatter light and means for receiving second scatter light” is interpreted as a detector as described in paragraphs [0028]-[0032] from US 20210116303 A1, the PG Pub of the Instant Application.
“means for signaling the detector” is interpreted as a control circuit as described in paragraphs [0116] from US 20210116303 A1, the PG Pub of the Instant Application.
“means for recovering a spectrum” and “means for identifying” is interpreted as a processor as described in paragraphs [0081]-[0082] from US 20210116303 A1, the PG Pub of the Instant Application.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means for providing first light using an excitation source” and “means for providing second light using the excitation source” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, As written the claim 20 suggests that there are three different excitation light sources; however the Specifications of US 20210116303 A1, the PG Pub of the Instant Application, teaches a single excitation light source 120 in paragraphs [0026]-[0028] and as shown in Figure 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of this examination the limitation “means for providing first light using an excitation source” and “means for providing second light using the excitation source” is interpreted as a single light source.
Similarly, the plural iterations of “means for receiving” and “means for signaling” are also inconsistent with the details of the corresponding structures of the relevant portions of the specification.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-12, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080129992 A1 (cited in the IDS dated 07/19/2021; hereinafter referred to as “Matousek”), in view of US 8072595 B1 (cited in the IDS dated 07/19/2021; hereinafter referred to as “Bastiaans”) and US 20110122407 A1 (cited in the IDS dated 07/19/2021; hereinafter referred to as “Jalali”). 
Regarding claim 1, Matousek, a raman spectral apparatus and method, teaches a method for time-resolved spectroscopy (abstract) comprising:
providing first light using an excitation source (light is emitted at two or more different wavelengths; abstract; paragraphs [0019], [0027], [0073]-[0074]);
receiving first scattered light from a material responsive to the providing the first light using a detector (paragraphs [0008], [0024], [0048]-[0050]);
signaling the detector to provide a first spectrum of the received first scattered light (paragraphs [0008], [0024], [0048]-[0050]);
providing second light using the excitation source (light is emitted at two or more different wavelengths; abstract; paragraphs [0019], [0027], [0073]-[0074]);
receiving second scattered light from the material responsive to the providing the second light using the detector (paragraphs [0008], [0024], [0048]-[0050]);
signaling the detector, provide a second spectrum of the received second scattered light (paragraphs [0008], [0024], [0048]-[0050]); and
recovering a spectrum of the material using the first spectrum and second spectrum (paragraphs [0072]-[0074]).
However, Matousek doesn’t explicitly teach providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light and identifying at least one molecule of the material using the recovered spectrum and a database of identified spectra.
Bastiaans teaches providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light (column 5, lines 63-68, column 6, lines 1-49, column 21, lines 20-35; claims 22 and 32). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, to have a delay between emissions and detections periods, as taught by Bastiaans, so the detection periods of the different spectras do not overlap with one another. 
Additionally, Jalali, a raman spectroscopic measurement system, teaches identifying at least one molecule of the material using the recovered spectrum and a database of identified spectra (abstract; paragraphs [0017], [0172]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, to identify and measure at least one molecule using a database of identified spectrums, as taught by Jalili, because doing so allows a user to identify the concentration of different molecules within the body providing clinical information which can be used for the treatment and diagnosis of certain diseases.
Regarding claims 11 and 20, Matousek teaches a system for time-resolved spectroscopy (abstract) comprising:
a monochromatic light source (9, 10, paragraph [0026], [0048]; Figure 1), the monochromatic light source:
providing first light and second light (light is emitted at two or more wavelengths; 9, paragraph [0019], [0073]-[0074]; Figure 1);
a detector (22; paragraph [0050]; Figure 1), the detector:
receiving first scattered light from a material responsive to the providing the first light (paragraphs [0008], [0024], [0048]-[0050]);
receiving second scattered light from the material responsive to the providing the second light (paragraphs [0008], [0024], [0048]-[0050]); and
a circuit (23 is a computer (which has circuitry); paragraph [0050]; Figure 1), the circuit:
signaling the detector provide a first spectrum of the received first scattered light (paragraphs [0008], [0024], [0048]-[0050]);
signaling the detector provide a second spectrum of the received second scattered light (paragraphs [0008], [0024], [0048]-[0050]); and
a processor (23 is a computer (which has a processor); paragraph [0050]; Figure 1), the processor:
recovering a spectrum of the material using the first spectrum and second spectrum (paragraphs [0072]-[0074]).
However, Matousek doesn’t explicitly teach providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light and identifying at least one molecule of the material using the recovered spectrum and a database of identified spectra.
Bastiaans teaches providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light (column 5, lines 63-68, column 6, lines 1-49, claims 22 and 32). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, to have a delay between emissions and detections periods, as taught by Bastiaans, so the detection periods of the different spectras do not overlap with one another. 
Additionally, Jalali, a raman spectroscopic measurement system, teaches identifying at least one molecule of the material using the recovered spectrum and a database of identified spectra (abstract; paragraphs [0017], [0172]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, to identify and measure at least one molecule using a database of identified spectrums, as taught by Jalili, because doing so allows a user to identify the concentration of different molecules within the body providing clinical information which can be used for the treatment and diagnosis of certain diseases.
Regarding claim 2, Matousek, in view of Bastiaans, and Jalali, teaches wherein the delay is an amount of time during which scattered light from the material responsive to the provided light is present and after which the scattered light from the material responsive to the provided light is obscured by fluorescence (column 5, lines 63-68, column 6, lines 1-49, column 21, lines 20-35; claims 22 and 32; as taught by Bastiaans).
Regarding claim 5, Matousek, in view of Bastiaans, and Jalali, teaches wherein the first light, second light, and third light are provided sequentially at a predetermined frequency, such that a period of the predetermined frequency is greater than a lifetime of fluorescence from the material (column 5, lines 63-68, column 6, lines 1-49, column 21, lines 20-35; claims 22 and 32; as taught by Bastiaans).
Regarding claim 9, Matousek, in view of Bastiaans, and Jalali, teaches wherein the excitation source is a tunable laser (paragraph [0023]; as taught by Matousek).
Regarding claim 10, Matousek, in view of Bastiaans, and Jalali, teaches teaches wherein the material is at least one of living plant and animal tissue (paragraphs [0027], [0092], as taught by Matousek).
Regarding claim 12, Matousek, in view of Bastiaans, and Jalali, teaches wherein the delay is an amount of time during which scattered light from the material responsive to the provided light is present and after which the scattered light from the material responsive to the provided light is obscured by fluorescence (column 5, lines 63-68, column 6, lines 1-49, column 21, lines 20-35; claims 22 and 32; as taught by Bastiaans).
Regarding claim 15, Matousek, in view of Bastiaans, and Jalali,  teaches wherein the first light, second light, and third light are provided sequentially at a predetermined frequency, such that a period of the predetermined frequency is greater than a lifetime of fluorescence from the material (column 5, lines 63-68, column 6, lines 1-49, column 21, lines 20-35; claims 22 and 32; as taught by Bastiaans).
Regarding claim 18, Matousek, in view of Bastiaans, and Jalali, teaches wherein the monochromatic light source is a tunable laser (paragraph [0023]; as taught by Matousek).
Regarding claim 19, Matousek, in view of Bastiaans, and Jalali, teaches wherein the material is at least one of living plant and animal tissue (paragraph [0027], [0092]).

Claims 3, 6, 7, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matousek, in view of Bastiaans, and Jalali as applied to claims 1, 5, 11, and 15 above, and further in view of US 20120287428 A1 (cited in the IDS dated 07/19/2021; hereinafter referred to as “Tamada”).
Matousek, in view of Bastiaans, and Jaliali teaches the limitations of claims 1, 5, 11, and 15 as discussed above.
Regarding claim 3, Matousek, in view of Bastiaans, and Jalali, teaches providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light (column 5, lines 63-68, column 6, lines 1-49, claims 22 and 32; as taught by Bastiaans); but does not explicitly teach wherein the predetermined amount of time is in a range of 500 ps to 1,500 ps.
However, Tamada, a raman spectroscopic apparatus, teaches wherein the predetermined amount of time is in a range of 500 ps to 1,500 ps (paragraph [0072]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, wherein the predetermined time is in a range of 500 ps to 1500 ps, as taught by Tamada, because it is a combination of prior art elements according to known methods to yield predictable results, namely a delay for each of the light emissions.
Regarding claim 6, Matousek, in view of Bastiaans, and Jalali, doesn’t explicitly teach wherein the predetermined frequency is within a range from 1 KHz to 100 KHz.
However, Tamada teaches teach wherein the predetermined frequency is within a range from 1 KHz to 100 KHz (paragraph [0072]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, wherein the predetermined frequency is within a range from 1 KHz to 100 KHz, as taught by Tamada, because it is a combination of prior art elements according to known methods to yield predictable results, namely an effective frequency range in which to emit light from the light source.
Regarding claim 7, Matousek, in view of Bastiaans, and Jalali, teaches providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light (column 5, lines 63-68, column 6, lines 1-49, claims 22 and 32; as taught by Bastiaans); but does not explicitly teach wherein the providing the first light, second light, and third light has a predetermined duration within a range from 500 ps to 1,500 ps.
However, Tamada, a raman spectroscopic apparatus, teaches wherein the predetermined amount of time is in a range of 500 ps to 1,500 ps (paragraph [0072]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, wherein the predetermined time is in a range of 500 ps to 1500 ps, as taught by Tamada, because it is a combination of prior art elements according to known methods to yield predictable results, namely a delay for each of the light emissions.
Regarding claim 13, Matousek, in view of Bastiaans, and Jalali, teaches providing a spectrum of the received light after a delay for each of the light emissions, the delay being a predetermined amount of time beginning when the excitation source emits light (column 5, lines 63-68, column 6, lines 1-49, claims 22 and 32; as taught by Bastiaans); but does not explicitly teach wherein the predetermined amount of time is in a range of 500 ps to 1,500 ps.
However, Tamada, a raman spectroscopic apparatus, teaches wherein the predetermined amount of time is in a range of 500 ps to 1,500 ps (paragraph [0072]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, wherein the predetermined time is in a range of 500 ps to 1500 ps, as taught by Tamada, because it is a combination of prior art elements according to known methods to yield predictable results, namely a delay for each of the light emissions.
Regarding claim 16, Matousek, in view of Bastiaans, and Jalali, doesn’t explicitly teach wherein the predetermined frequency is within a range from 1 KHz to 100 KHz.
However, Tamada teaches teach wherein the predetermined frequency is within a range from 1 KHz to 100 KHz (paragraph [0072]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, wherein the predetermined frequency is within a range from 1 KHz to 100 KHz, as taught by Tamada, because it is a combination of prior art elements according to known methods to yield predictable results, namely an effective frequency range in which to emit light from the light source.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matousek, in view of Bastiaans, and Jalali as applied to claims 1 and 11 above, and further in view of US 20030059820 A1 (cited in the IDS dated 07/19/2021; hereinafter referred to as “Vo-Dinh”).
Matousek, in view of Bastiaans, and Jaliali teaches the limitations of claims 1 and 11 as discussed above.
Regarding claim 4, Matousek, in view of Bastiaans, and Jalali, teaches a detector but does not explicitly teach wherein the detector comprises an array of single-photon avalanche diodes.
However, Vo-Dinh teaches wherein the detector comprises an array of single-photon avalanche diodes (paragraph [0070]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, to use an array of avalanche diodes, as taught by Vo-Dinh, because it is a combination of prior art elements according to known methods to yield predictable results, namely a detector capable of receiving scattered light.
Regarding claim 14, Matousek, in view of Bastiaans, and Jalali, teaches a detector but does not explicitly teach wherein the detector comprises an array of single-photon avalanche diodes.
However, Vo-Dinh teaches wherein the detector comprises an array of single-photon avalanche diodes (paragraph [0070]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, to use an array of avalanche diodes, as taught by Vo-Dinh, because it is a combination of prior art elements according to known methods to yield predicatable results, namely a detector capable of receiving scattered light.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matousek, in view of Bastiaans, and Jalali as applied to claim 1 above, and further in view of US 6665556 B1 (cited in the IDS dated 07/19/2021; hereinafter referred to as “Alfano”).
Matousek, in view of Bastiaans, and Jaliali teaches the limitations of claim 1 as discussed above.
Regarding claim 8, Matousek, in view of Bastiaans, and Jalali, teaches a wavelength range of 250 to 2000 nm (paragraph [0023]; as taught by Matousek) but does not teach wherein the first excitation wavelength, the second excitation wavelength, and the third excitation wavelength are each within a range from 650 nm to 950 nm.
However, Alfano, a method for examining tissue using raman spectroscopy, teaches a wavelength range of 650 nm to 950 nm (column 4, lines 28-52). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, to have a wavelength range of 650 to 950 nm, as taught by Alfano, because doing so allows a user to measure analytes in tissue based on this wavelength range.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matousek, in view of Bastiaans, and Jalali as applied to claim 11 above, and further in view of Tamada and Alfano.
Matousek, in view of Bastiaans, and Jaliali teaches the limitations of claim 11 as discussed above.
Regarding claim 17, Matousek, in view of Bastiaans, and Jalali,  does not explicitly teach wherein: the providing the first light, second light, and third light has a predetermined duration within a range from 500 ps to 1,500 ps; and
the first light, second light, and third light have a predetermined wavelength within a range from 650 nm to 950 nm.
However, Tamada, a raman spectroscopic apparatus, teaches wherein the predetermined amount of time is in a range of 500 ps to 1,500 ps (paragraph [0072]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, in view of Bastiaans, and Jalali, wherein the predetermined time is in a range of 500 ps to 1500 ps, as taught by Tamada, because it is a combination of prior art elements according to known methods to yield predictable results, namely a delay for each of the light emissions.
Additionally Alfano, a method for examining tissue using raman spectroscopy, teaches a wavelength range of 650 nm to 950 nm (column 4, lines 28-52). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matousek, to have a wavelength range of 650 to 950 nm, as taught by Alfano, because doing so allows a user to measure analytes in tissue based on this wavelength range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10876892 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are broader than those of US 10876892 B2.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792